 

CONSULTING SERVICES AGREEMENT

 

This Consulting Services Agreement (this “Agreement”), is entered into this 9th
day of April 2019, by and between Arthur Kwan et al (the “Consultant”) and
NewBridge Global Ventures, Inc. (the “Client”).  The Consultant or the Client
sometimes referred to as a “Party” and together referred to as the “Parties”.

WITNESSETH:

WHEREAS, as a result of the Consultant’s experience, skills, abilities,
knowledge, and background, the Client desires to engage the Consultant to render
consulting services hereinafter set forth upon and subject to the terms and
conditions of this Agreement; and

WHEREAS, the Consultant desires to be engaged as a consultant by the Client to
perform the consulting services hereinafter set forth for the consulting fees
and upon and subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. CONSULTING SERVICES. Subject to the terms and conditions of this Agreement,
the Client hereby retains the Consultant, on a non-exclusive basis, as a
business consultant to provide advice and services, as directed by the Client
from time to time, relating to business plan execution, capital funding,
business and acquisition strategy (the “Services”).

Notwithstanding anything contained herein to the contrary, the Parties hereto
acknowledge and agree that, if directed by the Client, the Services may include
providing advice and assistance to the Client in connection with the Client’s
capital raising efforts. The parties further acknowledge and agree that the
Consultant shall have no power to bind Client to any contract or obligation or
to transact any business in the Client’s name or on behalf of the Client in any
manner.  The Parties shall at all times comply with all state and federal
securities laws, rules and regulations.

2. CLIENT OBLIGATIONS. The Client shall supply and deliver to the Consultant all
documentation and information relating to the Client and the Client’s business
as may be reasonably requested by the Consultant in connection with the
performance of the Services by the Consultant.  Such information and
documentation shall, to the best of the Client’s knowledge, be accurate and
complete in all material respects at the time furnished.  The Client will
promptly notify the Consultant if it learns of any material misstatement in, or
material omission from, any information previously delivered to Consultant.  The
Consultant may rely, without independent verification, on the accuracy and
completeness of all information furnished by the Client.  The Client understands
that the Consultant shall not be liable for independently verifying the accuracy
of such information and shall not be liable for any inaccuracies therein.

3. TERM/TERMINATION. The term of this Agreement (the “Term”) shall commence on
the date hereof and continue for a period of 12 months. This Agreement may be
extended (“Extension”) by the Client and mutual consent by Parties by Client
giving notice to Consultant 30 days prior to the Term of this Agreement or any
Extension. Either Party may terminate this Agreement upon Thirty (30) days prior
written notice in the event that either Party fails to perform its obligations
under this Agreement. Each Party’s right of termination as set forth herein
shall be in addition to, and not in limitation of, any and all

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



other remedies available to such Party at law, in equity, or under the terms and
provisions of this Agreement.  Notwithstanding the foregoing, no expiration or
termination of this Agreement shall effect: (i) the confidentiality provisions
set forth herein; (ii) the Consultant’s right to receive, and the Client’s
obligation to pay, any fees and expenses due, and (iii) the agreements of the
Client and Consultant with respect to choice of law and forum.

4. MILESTONES. The following are expected milestones that the Parties agree are
the measure of success of this Agreement:

(a) Introduce the Client to acquisition opportunities.

(b) Assist with Capital raises.

(c) Introduce the company to investment banks, broker dealers, private equity
funds.

5. COMPENSATION AND FEES. As consideration for Consultant’s entering into this
Agreement, the Client shall (a) Issue to the Consultant 250,000 shares of Client
Common Stock par value $0.0001 (the “Common Stock”) and (b) Client will also
grant to Consultant a Options to acquire 250,000shares of Client Common Stock
par value $0.0001 at a strike price of  $0.65 per share (“Warrant”). All shares
of Client Common Stock issued to the Consultant hereunder shall be duly
authorized, validly issued, fully paid and non-assessable when issued, with no
personal liability attaching to the ownership thereof, and shall be issued in
compliance with applicable federal, state and foreign securities laws.  The
issuance by Client of the Client Common Stock will not result in (i) any breach
of its constituent documents, (ii) any claim by a third party against the
Consultant or (iii) any breach of any law or regulation applicable to Client.

6. REPRESENTATIONS AND WARRANTIES OF THE PARTIES.

(a) Client Representations and Warranties. The Client represents and warrants to
the Consultant that the statements contained in this Section 6(a) are correct
and complete:

 

(i) The Client is a corporation duly organized, validly existing, and in good
standing under the laws of the state of Delaware, with all requisite corporate
power and authority to enter into this Agreement, perform its obligations as
provided for herein, and consummate the transactions contemplated hereunder. The
execution and delivery of this Agreement by the Client, the performance by it of
obligations herein and the consummation of the transactions contemplated
hereunder, have been duly approved and authorized by the Client's board of
directors and shall not (i) result in a violation of any of the constituent
documents of the Client; (ii) result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default (or give rise to
any right of termination, cancellation or acceleration) under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, lease, license,
contract, agreement or other instrument or obligation to which Client is a party
or by which it or any of its properties or assets may be bound; (iii) violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
Client or any of its properties or assets; or (iv) give any governmental
authority the right to challenge any of transactions contemplated hereunder.

 

(ii)This Agreement constitutes a valid and binding obligation of the Client,
enforceable against the Client in accordance with its terms, subject to general
equitable principles and bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium, or other similar laws relating to or affecting generally
the enforcement of creditors’ rights.

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



 

 

(b) Consultant Representations and Warranties. The Consultant represents and
warrants to the Client that the statements contained in this Section 6(b) are
correct and complete:

 

(i) The Consultant is an individual, with all requisite power and authority to
enter into this Agreement, perform its obligations as provided for herein, and
consummate the transactions contemplated hereunder.

 

(ii)  This Agreement constitutes a valid and binding obligation of the
Consultant, enforceable against the Consultant in accordance with its terms,
subject to general equitable principles and bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium, or other similar laws
relating to or affecting generally the enforcement of creditors’ rights.

 

7. NON-EXCLUSIVITY. Services shall be rendered by the Consultant on a
non-exclusive basis.  The Consultant understands that Client may engage other
individuals and entities to perform the same or similar Services. The Client
understands that the Consultant may be engaged by or have ownership or other
interests in entities that Consultant may provide consulting services to, or be
affiliated with, or participate with, and there shall be no fiduciary obligation
on the part of the Consultant, other than to disclose such affiliation and/or
relationship. The Consultant agrees that it will perform its duties and
obligations under this Agreement in good faith and in a commercially reasonable
manner.

8. INDEPENDENT CONTRACTOR. Client acknowledges that Consultant is an independent
contractor of the Client. Consultant, its officers, employees and agents shall
not be and shall not represent themselves as agents or employees of the Client.
 Payments to consultant hereunder shall not be subject to withholding taxes or
other employment taxes as required with respect to compensation paid to an
employee.

9. APPLICABLE LAW AND MEDIATION. This Agreement will be governed by and
construed in accordance with the laws of the State of Delaware. In the event any
dispute or controversy arises between the Parties relating to the terms and
conditions of this Agreement, or the alleged breach thereof, the Parties agree
agrees that prior to initiating any action in connection with such dispute or
controversy the Parties shall submit the dispute or controversy to non-binding
mediation to be conducted in Alameda California under the Commercial Mediation
Rules of the American Arbitration Association.  Notwithstanding the foregoing
agreement to mediate any such dispute or controversy, (a) upon the passage of 30
days from the date such dispute or controversy is submitted to mediation, either
Party may commence litigation for the purpose of resolving the dispute or
controversy, and (b) the foregoing agreement shall not limit the ability of
either Party to obtain temporary or permanent injunctive relief at any time for
the purpose of restraining a Party to this Agreement from any continuing or
threatened breach of this Agreement.  The Parties waive trial by jury in any
action, proceeding or counterclaim brought by either of them against the other
on all matters arising out of this Agreement.

10.  NOTICES. Any and all notices and other communication from any Party to the
other required or permitted hereunder must be in writing and sent by either (i)
United States mail, as first class mail, certified mail or registered mail,
postage prepaid, return receipt requested, or (ii) by a nationally recognized
overnight courier or delivery service, or (iii) by facsimile transmission with
an original mailed by one of the methods set forth in subsections (i) or (iv)
Email of this Section 9, and addressed as follows:  

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



 

 

If to Consultant:

 

______________________

________________________

________________________

Attention: _______________________

Email: _________________________

              

If to Client:

 

 

 

 

 

 

With a copy to:

 

2545 Santa Clara Avenue

Alameda, California 94501

Telephone:(801) 362-2115 

Email: bob@newbridgegv.com

Attention: Mr. Robert Bench, CFO

 

Sichenzia Ross Ference LLP

1185 Avenue of the Americas, 37th Fl.

New York, New York 10036

Telephone: (212) 930-9700

Facsimile: (212) 930-9725

Attention:    Arthur Marcus, Esq.

 

 

11.CONFIDENTIAL INFORMATION.

(a) Defined.  All proprietary or non-public data, information or other items
exchanged between the Parties under this Agreement, will be considered to be
confidential in nature, including, without limitation, the terms and conditions
of this Agreement (“Confidential Information”).

(b)Obligations.  The Parties agree to use Confidential Information provided
hereunder only for purposes directly related to the Services provided under this
Agreement and this Agreement; to restrict disclosure of Confidential Information
solely to employees with a need to know; and not to disclose such Confidential
Information to other third parties.  Notwithstanding the foregoing, (i) the
obligations of confidentiality set forth in this Section 10 shall not apply to
Confidential Information that is (1) publicly available, (2) rightfully received
by the receiving Party from a third party and not accompanied by confidentiality
obligations, (3) already in the receiving Party’s possession and lawfully
received from sources other than the disclosing Party, (4) independently
developed by the receiving Party without the use, benefit or aid of Confidential
Information provided by the disclosing Party, or (5) approved in writing for
release or disclosure without restriction by the disclosing Party, and (ii) the
terms of this Section 10 will not preclude the disclosure of Confidential
Information by either Party is such disclosure is: (1) in response to a valid
order of a court or other governmental body, (2) otherwise required by law, or
(3) necessary to establish rights under this Agreement, provided, however, that
such Party must notify the disclosing Party of such request or requirement and
will limit the disclosure.

11. INDEMNIFICATION. Consultant agrees to indemnify, hold harmless and defend
Client and its directors, officers, employees and agents, at its sole cost, from
and against any action, claim, demand or liability, including reasonable
attorney’s fees and costs, arising from or relating to: (i) Consultant’s breach

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



of this Agreement; (ii) or any claim, finding or allegation that Consultant has
violated any state or federal securities laws in connection with the Services or
which result from the sale of any of the Client securities in which Consultant
was involved, either directly or indirectly.  Client agrees, at its sole
defense, to indemnify and defend Consultant from and against any damages, claims
or suits by third parties against Consultant arising from the performance of the
Services hereunder unless caused by Consultant’s intentional misconduct.

12. NON-GUARANTEE.  Consultant promises to exercise good faith and commercially
reasonable efforts in its duties and responsibilities in its entirety and makes
no guarantee it will be successful in any claims made to the Client either
verbally and pursuant to any results and claims stipulated in this Agreement.
Any comments made regarding potential time frames and anything that pertains to
the outcome of Client’s requests is expressions of opinion only. Client
acknowledges and agrees it is not required to make exclusive use of Consultant
for any services Consultant holds no exclusive rights to the Client’s projects.

13. MISCELLANEOUS.

(a) Assignment.  The rights and obligations hereunder may not be assigned or
transferred by either Party without the prior written consent of the other
Party.

(b) Entire Agreement.  This Agreement constitutes the entire agreement of the
Parties with regard to its subject matter and super cede all previous written or
oral representations, agreements and understandings between the Client and
Consultant.

(c) No Modification. The Agreement may be modified, amended, or changed only by
a written instrument signed by the Parties.  

(d) Severability, No Waiver. In the event that any provision in this Agreement
will, for any reason, be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability will not affect any
other provisions of this Agreement, and all other provisions will remain in full
force and effect.  The failure of a Party to enforce at any time any of the
provisions of this Agreement shall in no way be construed to be a waiver of any
such provisions or the right of the Party thereafter to enforce such provisions.
 No waiver of any breach of this Agreement shall be held to be a waiver of any
other or subsequent breach.

14. COUNTERPARTS. This Agreement may be executed simultaneously in one or more
counterparts (and such counterpart signatures may be delivered by the Parties as
a PDF attachment to an email or via other electronic means), each of which shall
be deemed an original, and all of which together shall constitute one single
Agreement among the Parties.

 

[Signatures on Following Page]

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered effective as
of the date first set forth above.

 

CLIENT: 

 

NEWBRIDGE GLOBAL VENTURES, INC.  

 

 

By:____________________________ 

    Name: Robert Bench 

    Title: Chief Financial Officer 

 

 

 

CONSULTANT: 

 

___________________________ 

 

 

 

By:____________________________ 

    Name: ________________ 

    Title: __________________ 

--------------------------------------------------------------------------------

[Signature Page to Consulting Agreement]

 